UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X

SECURITIES AND EXCHANGE COMMISSION,

               Plaintiff,
                                             MEMORANDUM & ORDER
          - against -
                                             21-CV-2008 (KAM)(PK)
RICHARD DALE STERRITT, JR. et al,

               Defendants.

-------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          In this civil action, commenced on April 14, 2021, the

Securities and Exchange Commission (the “SEC”) alleges that

defendants Richard Dale Sterritt, Jr. (aka Richard Richman),

Michael Greer, Deanna L. Looney, Robert W. Magness Jr., Katie

Mathews, James Christopher Pittman, and Mark Ross (collectively,

defendants) and Naomi Ross, Robyn L. Straza, Angeliki (aka

Angie) Touhouliotis, and Rainmaker Advisors, LLC (collectively,

relief defendants), participated in multiple fraudulent schemes

in violation of the securities laws.   (ECF No. 1, SEC Complaint

(“SEC Compl.”) ¶¶ 1-11.)    On April 8, 2021, a grand jury in the

Eastern District of New York returned a five-count indictment

charging defendant’s Richard Dale Sterritt, Jr., Michael Greer,

Robert Magness, Mark Ross and Robyn Straza with securities

fraud, securities fraud conspiracy, wire fraud conspiracy and

money laundering conspiracy for essentially the same conduct
alleged in the SEC Complaint.    See United States v. Sterrit, et

al., 21-cr-193 (KAM).   The United States, through the United

States Attorney in the Eastern District of New York (the

“government”), has moved to intervene in this civil action in

order to seek a stay the civil proceedings pending the outcome

of the criminal case.   (ECF Nos. 14, Notice of Motion; 14-1

Government’s Memorandum of Law in Support of the Application to

Intervene and Stay Civil Proceedings (“Gov. Mem.”).)     For the

reasons set forth below, the government’s motion to intervene

and for a stay is GRANTED.

                             BACKGROUND

            On April 8, 2021, the government filed a sealed five-

count indictment charging defendants Richard Dale Sterritt, Jr.,

Michael Greer, Robert Magness, Mark Ross and Robyn Straza with

criminal conspiracy and securities fraud.     (See No. 21-cr-193,

ECF No. 1, Indictment.)   On April 14, 2021, the indictment was

unsealed.   (See No. 21-cr-193, ECF No. 7.)    That same day, the

SEC filed a civil complaint alleging violations of the

securities laws by Sterritt, Greer, Magness, Ross, and Straza.

(See SEC Compl.)

            The civil and criminal actions address essentially the

same allegedly fraudulent schemes involving the same securities.

The indictment and the complaint allege that Sterritt and other

defendants participated in fraudulent schemes concerning the

                                  2
securities of Zona Energy, Inc. (“Zona”) and the public issuer

that later acquired Zona, ERF Wireless, Inc. (“ERFB”), as well

as a related market manipulation scheme in another publicly

traded company, OrgHarvest, Inc. (“ORGH”).   (Indictment ¶ 22;

SEC Compl. ¶ 1.)   Specifically, both the indictment and SEC

complaint focus on: the Zona Energy Offering fraud and

subsequent misappropriation of investor funds and scheme to

launder proceeds (Indictment ¶¶ 23-48; SEC Compl. ¶¶ 30-77); the

ORGH market manipulation scheme involving the use of matched

trades and kickbacks to the undercover agent (Indictment ¶¶ 49-

72; SEC Compl. ¶¶ 78-102); and the attempted ERFB stock

manipulation scheme involving the use of nominee shareholders, a

similar matched trading plan, and false press releases

(Indictment ¶¶ 73-81; SEC Compl. ¶¶ 103-117).

          After the SEC action was filed and the criminal

indictment was unsealed, the government promptly moved to

intervene in the instant SEC civil action to seek a stay of the

civil action pending the outcome of the parallel criminal

proceedings and filed a memorandum in support of that motion.

(ECF No. 14.)   According to the government, defendants Michael

Greer, Deanna Looney, Robert Magness, Katie Mathews, James

Christopher Pittman, Mark Ross, and relief defendant Robyn

Straza have each advised the government through his or her

counsel that they do not object to entry of the requested order

                                 3
to stay the SEC civil case.      (Gov. Mem. at 1.)     Defendant

Richard Dale Sterritt, Jr. has advised the government, through

counsel, that he does not consent to entry of the requested

order to stay. 1    (Id.)   The government has not contacted relief

defendants Naomi Ross, Angeliki Touhouliotis, or Rainmaker

Advisors, LLC for their respective positions on the government’s

motion.   (Id.)    The government also consulted with the SEC,

which takes no position on the government’s motion to intervene

and stay the civil proceedings.         (Id.)

                               DISCUSSION

           The court will independently analyze the two issues

raised by the government’s motion.         First, the court will

address the unopposed request by the government to intervene in

this action. 2    Second, the court will address the government’s

request for a stay of this civil action.

I.   Intervention

           The government has moved to intervene in this action,

arguing that it may do as a matter of right or alternatively on




1
     Although Mr. Sterritt has advised the government that he opposes
the motion to stay, he has not filed any opposition or memorandum of
law on the docket in either the civil or criminal case, despite
receiving notice of the government’s motion. (See ECF No. 17,
Certificate of Service.)
2
      Based on the government’s representation, Mr. Sterritt appears to
oppose the order to stay the proceedings, but does not appear to
oppose the government’s motion to intervene. (Gov. Mem. at 1.)

                                    4
a permissive basis.    (See Gov. Mem. at 4-7.)   The request to

intervene is unopposed, but the court nonetheless will address

the government’s motion.

           Under Federal Rule of Civil Procedure 24, a party may

intervene in a civil action either as a matter of right or on a

permissive basis.   Intervention as of right is appropriate when,

upon a timely motion, a party seeking to intervene

           claims an interest relating to the property or
           transaction that is the subject of the action,
           and is so situated that disposing of the
           action may as a practical matter impair or
           impede the movant’s ability to protect its
           interest, unless existing parties adequately
           represent that interest.

Fed. R. Civ. P. 24(a)(2); see also Griffin v. Sheeran, 767 F.

App’x 129, 132 (2d Cir. 2019) (summary order) (“To intervene as

of right under Federal Rule of Civil Procedure 24(a)(2), ‘an

applicant must (1) timely file an application, (2) show an

interest in the action, (3) demonstrate that the interest may be

impaired by the disposition of the action, and (4) show that the

interest is not protected adequately by the parties to the

action.’” (quoting Catanzano v. Wing, 103 F.3d 223, 232 (2d Cir.

1996))).

           Intervention as of right is appropriate in this case

under Rule 24(a)(2).    First, the SEC Complaint was filed on

April 14, 2021 and the government moved to intervene in a timely

manner on May 19, 2021, just over a month later.     (See ECF Nos.

                                  5
1, 14); see Sec. & Exch. Commln v. Shkreli, No. 15-cv-7175

(KAM)(RML), 2016 WL 1122029, at *2 (E.D.N.Y. Mar. 22, 2016)

(delay of just over one month was timely); United States v.

Simpson Borough Place Corp., 01–cv–693 (DLI)(VVP), 2007 WL

2581888, at *3 (E.D.N.Y. Sept. 5, 2007) (“A delay of fifteen

months is untimely.”).   Second, the court agrees that the

government has “a discernible interest in intervening in order

to prevent discovery in the civil case from being used to

circumvent the more limited scope of discovery in the criminal

matter.”   Shkreli, 2016 WL 1122029, at *2 (quoting S.E.C. v.

Chestman, 861 F.2d 49, 50 (2d Cir. 1988)); see also Sec. & Exch.

Comm'n v. El-Khouri, No. 19-cv-9744 (LAP), 2021 WL 601652, at *2

(S.D.N.Y. Jan. 26, 2021).   Third, further proceedings in this

action would likely impair the government’s interest in the

criminal case in limiting the defendants to the discovery

available under the Federal Rules of Criminal Procedure.     See

id.   Finally, although the interests of the SEC and the

government overlap to some extent, the government is uniquely

focused on the enforcement of criminal statutes.   See S.E.C. v.

Downe, No. 92-cv-4092, 1993 WL 22126, at *12 (S.D.N.Y. Jan. 26,

1993) (“[E]ven though the SEC is involved in this action, the

United States Attorney may have an interest in this litigation

which is qualitatively different from the SEC’s interest.”).



                                 6
For these reasons, intervention as of right is appropriate in

this action.

          Alternatively, the court concludes that permissive

intervention under Federal Rule of Civil Procedure 24(b)(1) is

also appropriate.   Rule 24(b)(1) provides that, upon a timely

motion, a court “may” permit anyone to intervene who “has a

claim or defense that shares with the main action a common

question of law or fact.”   Fed. R. Civ. P. 24(b)(1)(B).

“Permissive intervention pursuant to Rule 24(b) ‘is

discretionary with the trial court.’”       Citizens Against Casino

Gambling in Erie Cty. v. Hogen, 417 F. App’x 49, 50 (2d Cir.

2011) (summary order) (quoting H.L. Hayden Co. of N.Y. v.

Siemens Med. Sys., Inc., 797 F.2d 85, 89 (2d Cir. 1986)); see

also St. John’s Univ., New York v. Bolton, 450 F. App’x 81, 84

(2d Cir. 2011) (summary order) (“A district court has broad

discretion under Rule 24(b) to determine whether to permit

intervention . . . .”).

          Here, as discussed above, there are overlapping facts

and some legal issues between the SEC Complaint and the

indictment in the criminal case.       Specifically, defendants

allegedly participated in fraudulent schemes concerning the

securities Zona and the public issuer that later acquired Zona,

ERFB, as well as a related market manipulation scheme in another

publicly traded company, ORGH.   (Compare Indictment ¶ 22, with

                                   7
SEC Compl. ¶ 1.)     In participating in these fraudulent schemes,

defendants allegedly engaged in practices in violation of

federal criminal and securities laws including the use of

matched trades, false press releases, and unlawful kickbacks to

manipulate securities prices and defraud investors.     (See

Indictment ¶¶ 49-81; SEC Compl. ¶¶ 78-117.)     Both actions share

common legal and factual questions, which militates strongly in

favor of permissive intervention.      See Downe, 1993 WL 22126, at

*11 (granting permissive intervention where criminal

investigation and corresponding SEC action arose “out of common

questions of law and fact”); see also Chestman, 861 F.2d at 50

(concluding that it was not an abuse of discretion to permit the

government to intervene, either as of right or on a permissive

basis, to seek a stay of civil discovery in parallel SEC

action).     Accordingly, permissive intervention is also

appropriate.

             For these reasons, the government’s motion to

intervene in this action is GRANTED.

II.   Stay

             Having granted the government’s motion to intervene,

the court turns next to the parties’ dispute over the

government’s request for a complete stay of this civil action.

(Gov. Mem. at 8-16.)     “‘[T]he power to stay proceedings is

incidental to the power inherent in every court to control the

                                   8
disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.’”        Louis

Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir.

2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).

Exercising that inherent power, federal courts “have deferred

civil proceedings pending the completion of parallel criminal

prosecutions when the interests of justice seemed to require

such action, sometimes at the request of the prosecution,

sometimes at the request of the defense.”       United States v.

Kordel, 397 U.S. 1, 12 n.27 (1970) (citations omitted)

(collecting cases). 3   “Generally, the party seeking a stay bears

the burden of establishing its need.”      Sec. & Exch. Comm'n v.

Platinum Mgmt. (NY) LLC, No. 16-cv-6848 (DLI)(VMS), 2017 WL

2915365, at *3 (E.D.N.Y. July 7, 2017) (citation omitted).




3
      Indeed, criminal defendants frequently seek stays in parallel civil
enforcement proceedings, often due to an adverse inference that can arise
in a civil action from a party’s invocation of the Fifth Amendment
privilege against self-incrimination. See Ironbridge Corp. v. C.I.R.,
528 F. App’x 43, 46 (2d Cir. 2013) (“We also presume that parallel civil
and criminal proceedings can sometimes burden the exercise of the Fifth
Amendment privilege against self-incrimination.”); S.E.C. v. McGinnis,
No. 14-cv-6, 2016 WL 591764, at *3 (D. Vt. Feb. 12, 2016) (“Defendants
additionally point out that proceeding in the instant case may compromise
their Fifth Amendment rights to the extent not already waived . . . .”);
S.E.C. v. Oakford Corp., 181 F.R.D. 269, 270 (S.D.N.Y. 1998) (“Often the
[stay application filed by the criminal enforcement agency] is joined
by the defendant as well, who otherwise confronts the prospect of
expensive dual litigation and the dilemma either of having to testify
in a pre-trial deposition or, by invoking the privilege against self-
incrimination, subjecting himself to a permissible adverse inference in
the civil case.” (citing Baxter v. Palmigiano, 425 U.S. 308, 318 (1976)).

                                   9
           Courts in this Circuit have employed a six-factor test

to determine whether a stay of civil proceedings, pending the

outcome of a party’s criminal case, serves the interests of

justice.   In making determinations about stays, courts consider:

           1) the extent to which the issues in the
           criminal case overlap with those presented in
           the civil case; 2) the status of the case,
           including whether the defendants have been
           indicted; 3) the private interests of the
           plaintiffs   in    proceeding   expeditiously
           weighed against the prejudice to plaintiffs
           caused by the delay; 4) the private interests
           of and burden on the defendants; 5) the
           interests of the courts; and 6) the public
           interest.

Louis Vuitton, 676 F.3d at 99; Plaintiffs # 1-21 v. Cnty. of

Suffolk, 138 F. Supp.3d 264, 279 (E.D.N.Y. 2015).

           The Second Circuit has explained that these tests are

not “mechanical devices for churning out correct results in

overlapping civil and federal proceedings,” and has accordingly

cautioned that the appropriateness of a stay ultimately rests

within the sound judgment of the district court “based on the

particular facts before it and the extent to which such a stay

would work a hardship, inequity, or injustice to a party, the

public or the court.” Louis Vuitton, 676 F.3d at 99; see also

McGinnis, 2016 WL 591764, at *3.     The court turns to a holistic

consideration of these factors, mindful that none is

dispositive.



                                10
     A.    Overlap of the Issues

           The first factor to be examined is the overlap of the

issues in the criminal and civil cases.      Courts have

consistently recognized this as a particularly significant

factor.   See Harris v. Nassau Cty., No. 13-cv-4728, 2014 WL

3491286, at *3 (E.D.N.Y. July 11, 2014) (“The most important

factor at the threshold is the degree to which the civil issues

overlap with the criminal issues.”); In re 650 Fifth Ave., No.

08-CV-10934, 2011 WL 3586169, at *3 (S.D.N.Y. Aug. 12, 2011)

(same); Stamile v. Cty. of Nassau, No. 10-CV-2632, 2011 WL

1754125, at *4 (E.D.N.Y. Jan. 31, 2011) (same).      Where there is

overlap, there is a greater concern about self-incrimination.

By contrast, if “there is no overlap, there would be no danger

of self-incrimination and accordingly no need for a stay.”

Trustees of Plumbers & Pipefitters Nat. Pension Fund v.

Transworld Mech., Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995).

           As discussed above, a side-by-side examination of the

criminal indictment and the civil complaint reveals that the

alleged wrongdoing is essentially the same. (Compare Indictment

¶ 22, with SEC Compl. ¶ 1; compare also Indictment ¶¶ 49-81,

with SEC Compl. ¶¶ 78-117.)   In sum, both cases allege that

defendants violated federal and securities laws involving the

same securities, using the same fraudulent schemes and

manipulative practices.   (See id.)     Thus, the substantial

                                   11
similarity and overlap of the allegations in the two proceedings

strongly weigh in favor of granting a stay.

     B.   The Status of the Case

          The second factor considered is the status of the

parallel criminal proceeding.   “[T]he strongest argument for

granting a stay is where a party is under criminal indictment.”

Hicks v. City of New York, 268 F. Supp. 2d 238, 242 (E.D.N.Y.

2003) (citation omitted); see also Louis Vuitton, 676 F.3d at

101 (recognizing that indictment in parallel criminal proceeding

“supported the entry of a stay”); Trustees of Plumbers, 886 F.

Supp. at 1139 (“A stay of a civil case is most appropriate where

a party to the civil case has already been indicted for the same

conduct . . . .”); Volmar Distributors, Inc. v. New York Post

Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) (“The strongest case for

granting a stay is where a party under criminal indictment is

required to defend a civil proceeding involving the same

matter.” (citations omitted)); In re Par Pharm, Inc. Sec.

Litig., 133 F.R.D. 12, 13 (S.D.N.Y. 1990) (“The weight of

authority in this Circuit indicates that courts will stay a

civil proceeding when the criminal investigation has ripened

into an indictment.”)).   On the other hand, if “no indictment

has been returned and no known investigation is underway, the

case for a stay of discovery, no matter at whose instance, is



                                12
‘far weaker.’” 4   Milton Pollack, Parallel Civil and Criminal

Proceedings, 129 F.R.D. 201, 204 (1990) (quoting S.E.C. v.

Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C. Cir. 1980)).

          Here, defendants Richard Dale Sterritt, Jr., Michael

Greer, Robert Magness, Mark Ross and Robyn Straza have been

indicted. (See Indictment at 1.)       Accordingly, this factor

weighs in favor of a stay of the civil proceeding.       See Harris,

2014 WL 3491286, at *4 (“The weight of authority in this Circuit

indicates that courts will stay a civil proceeding when the

criminal investigation has ripened into an indictment.”

(internal quotation marks and citation omitted)).

     C.   The SEC’s Interests

          The third factor looks to the private interests of the

plaintiff in proceeding expeditiously weighed against the

prejudice to plaintiff caused by the delay.       The SEC has not

affirmatively joined the government’s stay application and

“takes no position” on the government’s motion, and, accordingly

does not oppose the requested stay.       (Gov. Mem. at 1.)   Thus,



4
     Even where an indictment has not yet issued, courts have held
that the “status of the case” factor can favor a stay. See McGinnis,
2016 WL 591764, at *4 (concluding that the Department of Justice’s
representation to defense counsel “that an indictment will be
forthcoming at some point in the near future” was sufficient to tip
the “status of the case” factor in favor of a stay); see also Louis
Vuitton, 676 F.3d at 100 n. 14 (recognizing that it is appropriate to
consider “whether a prosecution is likely and imminent as opposed to a
remote or purely hypothetical possibility” when considering whether to
stay an action).

                                  13
because the SEC has not articulated an interest or indicated

that it would be prejudiced, this factor has no bearing on the

court’s analysis.   See S.E.C. v. Treadway, No. 04-cv-3464, 2005

WL 713826, at *2-3 (S.D.N.Y. Mar. 30, 2005) (noting, in case

where New York State Attorney General sought a stay of SEC

proceedings until the conclusion of a parallel criminal cases,

that the SEC — which took no position on the stay — “has not

articulated an interest that requires consideration”); see also

S.E.C. v. One or More Unknown Purchasers of Sec. of Glob.

Indus., Ltd., No. 11-cv-6500, 2012 WL 5505738, at *3 (S.D.N.Y.

Nov. 9, 2012) (“The SEC, the Plaintiff in the Civil Case, does

not oppose the U.S. Attorney’s Motion. This position perhaps

indicates support for a stay, but at the very least makes clear

that the SEC does not believe it will be prejudiced by one.”);

S.E.C. v. Syndicated Food Serv. Int’l, No. 04-cv-1303 (E.D.N.Y.

Aug. 26, 2004), ECF No. 64, at 7 (“[A] stay of discovery would

not prejudice the plaintiffs in the civil case, as evidenced by

the fact that the SEC does not oppose the government’s

motion.”).

     D.   Defendants’ Interests

          The fourth factor considers the private interests and

burden on the defendants should a stay be imposed.   Although

defendant Sterritt has not submitted an opposition to the

government’s motion, the court notes that the defendant may be

                                  14
prejudiced if he is denied an “expeditious resolution” of his

civil case.    See Shkreli, 2016 WL 1122029, at *6 (recognizing

defendants’ legitimate concerns regarding the loss of evidence,

the significance of the civil litigation, and the

expeditiousness of its resolution).         On the other hand, the

discovery in the criminal case may help streamline the discovery

produced in the civil case.       See Twenty First Century Corp. v.

LaBianca, 801 F. Supp. 1007, 1011 (E.D.N.Y. 1992) (noting that a

stay in a civil action “may streamline later civil discovery

since transcripts from the criminal case will be available to

the civil parties”).      As discussed at a status conference in the

criminal case, the government will produce voluminous discovery

in this case to defendants and defense counsel. 5          (See Case No.

21-cr-193, Minute Entry 4/27/2021.)         To the extent Mr. Sterritt

may have unspecified concerns about the expeditious progress of

the civil case, the court is prepared to consider any request to

set a trial date at the next status conference in the criminal

case.   Overall, although defendant Sterritt may have some

legitimate, yet unarticulated concerns regarding the stay in the

civil case, the court concludes that the prejudice to defendant

Sterritt from a stay would be minimal.



5     Defendants’ counsel in the criminal case have requested exclusion of
time under the Speedy Trial Act until June 28, 2021, in order to review the
voluminous records in this complex criminal case. (See Case No. 21-cr-193,
Minute Entry 4/27/2021.)

                                     15
     E.     Court’s Interests

            The fifth factor to consider is the interest of the

court.    In evaluating their own interests, courts often look to

the “convenience of the court in the management of its cases” as

well as the “efficient use of judicial resources.”      Sterling

Nat. Bank v. A-1 Hotels Int’l, Inc., 175 F. Supp. 2d 573, 576

(S.D.N.Y. 2001) (internal quotation marks and citations

omitted); see also Fendi Adele S.R.L. v. Ashley Reed Trading,

Inc., No. 06-cv-243, 2006 WL 2585612, at *2 (S.D.N.Y. Sept. 8,

2006) (same).

            In this case, the court has a strong interest in the

efficient resolution of the both the criminal and civil cases.

The civil case is “likely to benefit to some extent from the

[c]riminal [c]ase no matter its outcome.”      Glob. Indus., Ltd.,

2012 WL 5505738, at *4.    For example, evidence gathered and

presented during the criminal prosecution can be used in the

civil action.    See Sec. & Exch. Comm'n v. Abraaj Inv. Mgmt.

Ltd., No. 19-CV-3244 (AJN), 2019 WL 6498282, at *2 (S.D.N.Y.

Dec. 3, 2019) (noting that “witnesses’ statements are likely

preserved in interview notes” and “trial testimony” presented

may aid the civil litigation).

            “A stay of the civil action while the criminal case

moves forward would avoid a duplication of efforts and a waste

of judicial time and resources.”      Shkreli, 2016 WL 1122029, at

                                 16
*6 (internal quotation marks omitted); Sec. & Exch. Comm’n v.

LaGuardia, 435 F. Supp. 3d 616, 622 (S.D.N.Y. 2020) (“Staying

this [civil] action could streamline the proceedings, since upon

culmination of the criminal case, collateral estoppel could

prevent re-litigation of issues adjudicated in the criminal

matter.”); Sec. & Exch. Comm’n v. Contorinis, No. 09-cv-1043

(RJS), 2012 WL 512626, at *2 (S.D.N.Y. Feb. 3, 2012) (“Courts in

this district have consistently found that a defendant convicted

of securities fraud in a criminal proceeding is collaterally

estopped from relitigating the underlying facts in a subsequent

civil proceeding.”); Volmar, 152 F.R.D. at 42 (granting complete

stay of civil proceedings pending outcome of parallel criminal

prosecutions in part to “avoid duplication of effort and

unnecessary litigation costs”).    Accordingly, the court’s

interests favor a stay.

     F.   Public Interest

          The final factor to consider is the public interest.

Where the government and the SEC proceed in parallel actions, it

can be difficult to discern whether the public has a stronger

interest in the criminal or the civil litigation.    Ultimately,

the court concludes that the public’s interest in the effective

enforcement of the criminal law is the paramount public concern.

Although the public “certainly has an interest in the

preservation of the integrity of competitive markets,” the

                                  17
“pending criminal prosecution serves to advance those same

interests.”   Volmar, 152 F.R.D. at 40; see also McGinnis, 2016

WL 591764, at *5 (granting stay of SEC action in part because

the “public’s interest in the integrity of the [parallel]

criminal case is entitled to precedence over the civil litigant”

(internal quotation marks and citation omitted)); Treadway, 2005

WL 713826, at *4 (“It is in the public interest . . . to prevent

circumvention of the limitations on discovery in the criminal

proceedings.”); LaGuardia, 435 F. Supp. 3d at 622 (“The

Government and the public have an interest in ensuring that

civil discovery is not used to circumvent limitations on

discovery in criminal cases.” (internal quotation marks

omitted)).

          Based upon its consideration of the relevant factors,

the court stays the proceedings in the instant civil case during

the pendency of the criminal case.   The court concludes that the

factors outlined by the Second Circuit favor a stay under these

circumstances.   In sum, “the substantial overlap of the issues

in the two actions; the post-indictment status of the criminal

case; the SEC’s lack of opposition to the government’s proposed

stay; the court’s interest in the efficient resolution of the

two proceedings; and the strong public interest in vindication

of the criminal law all weigh in favor of a stay of the SEC’s

civil action.”   Shkreli, 2016 WL 1122029, at *7.

                                18
                            CONCLUSION

          For the foregoing reasons, the government’s motion to

intervene and for a stay is GRANTED.     This action is stayed

pending resolution of United States v. Richard Dale Sterritt,

Jr., et. al., 21-cr-193 (KAM).   The parties are invited to

request a trial date at the next status conference in the

criminal case.   Within two weeks of the conclusion of that

criminal proceeding, the parties shall jointly provide a status

update regarding the instant civil action to this court.

          SO ORDERED.




                                      ______/s/_____    __ _______
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge
                                      Eastern District of New York


Dated:    Brooklyn, New York
          May 28, 2021




                                 19
